Title: To George Washington from Brigadier General William Woodford, 10 October 1778
From: Woodford, William
To: Washington, George


          
            Dear Genl
            Paramis [N.J.] 10th Octr 1778
          
          I forward your Excellency a Letter from Lord Stirling, who agrees with me in opinion that the Enemy will not continue long in the Jerseys. the Desertion increases, I had eight come in to this post the Day before Yesterday. they all agree that some Capital move is in agitation, those of the 15th Regt say it is for the West Indias, & that their Regt being one of the Number for that Service, is the Cause of their Desertion. a letter from Colo. Bayard to Mrs Prevost demands a Young Gentleman under her care, for whom he has procured a commission in his Regt, & urges his comeing immediately, as he says the Regt is going to imbark for service.
          I recd the inclosed yesterday which Colo. Heth is very pressing with  
            
            
            
            me to lay before your Excellency, I have therefore taken the liberty to do so. I am with much respect Your Excellencys Most Obedt humble Servt
          
            Wm Woodford
          
        